TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 7, 2016



                                     NO. 03-16-00299-CR


                                 The State of Texas, Appellant

                                                v.

                                  Ayoob Akteyarlee, Appellee




         APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the trial court’s order granting the motion for new trial. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order granting the motion for

new trial. The State shall pay all costs relating to this appeal, both in this Court and the court

below.